DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed in the response dated 8/23/2022 are entered under the AFCP 2.0 Pilot program. The status of the claims as presented in the response is as follows: Claims 9-12 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1, 13, and 14 are currently amended. Claims 2-8 are as previously presented. Claims 1-8 and 13-14 are currently pending in the application, and have been considered below.
Applicant’s Remarks filed 8/23/2022 have been considered. 

Allowable Subject Matter
Claims 1-8 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The minor informalities and/or indefinite language identified in the previous office action have been remedied by the present amendments.
Regarding eligibility under 35 USC 101, claims 13 and 14 have been amended to include the particular sensor arrangement previously recited in claim 1. The particular arrangement of a camera and optical distance sensors positioned at the ends of a handrail and emitting opposing light beams to detect contact of a living being with the handrail integrates the recited abstract idea into a practical application.  The use of distance sensors to verify or supplement contact instances gleaned from a camera is not a certain method of organizing human activity, and provides the technical improvement of allowing contacts to be detected in areas less likely to be contained in the field of view of a camera or not suitable to imaging (as noted in [0098] of Applicant’s specification) such that more accurate evaluation information is achieved (as noted in [0118]). Accordingly, independent claims 1, 13, and 14 recite patent eligible subject matter, as do claims 2-8 depending therefrom. 
Regarding 35 USC 103, the prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach first and second optical distance sensors installed on first and second ends of a continuous handrail in a longitudinal direction each optical distance sensor emitting light beams in opposing directions for the purpose of detecting contact by a living body with one of the zones of the handrail in accordance with a distance detected according to the first light beam and the second light beam. 
The closest related art of record includes:
Bilet et al. (US 20140241571 A1), disclosing a system that utilizes imaging and proximity technology to track contacts between individuals and other assets in zones so that a contamination or cleanliness status can be maintained for each tracked entity. However, this reference fails to explicitly disclose tracking of a handrail, keeping a contact count for each zone of a handrail, and the particular optical distance sensor arrangement of the independent claims. 
Marsden et al. (US 20130187775 A1), disclosing determination of contamination risk evaluation information based on a detected number of touches to an asset. However, this reference fails to explicitly disclose tracking of a handrail, and use of a camera together with the particular optical distance sensor arrangement of the independent claims to decide evaluation information about a contact infection risk in each zone of the handrail.
Rosenberg et al. (US 20170336891 A1), disclosing the use of optical touch sensors emitting light beams along the surface of an object to detect a distance of a living body contacting the surface. However, this reference fails to explicitly disclose use of these sensors at either end of a handrail, nor any of the contamination status tracking functions of the invention. 
Lynam et al. (US 20100328443 A1), Best (US 20120268277 A1), and Li et al. (US 20110316695 A1), disclosing various systems and methods for tracking hygiene of persons and/or surfaces. These references each fail to explicitly disclose various features of the independent claims, including the particular camera and optical distance sensor arrangement of the independent claims. 
Upon completion of an updated prior art search, Examiner further submits that Yukimoto (US 20140186221 A1, disclosing detection of the number of persons contacting a continuous handrail using a handrail sensor such as an imager as in [0132], [0145]-[0146], & [0151]-[0152]) as well as NPL references Shhedi et al. (Reference U on the accompanying PTO-892, disclosing various methods of preventing hospital acquired infections, including use of contact sensors) and Takahashi et al. (Reference V on the accompanying PTO-892, disclosing contact strain sensors on a handrail in an elderly home) are relevant to the field of Applicant’s invention, but do not explicitly disclose every feature of Applicant’s claims as amended. One of ordinary skill in the art at the time of filing would not have found it obvious to combine the disparate features disclosed in the prior art into the invention of the instant claims.  Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims and they are found to be allowable, as are the claims depending therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./             Examiner, Art Unit 3626      

/EVANGELINE BARR/             Primary Examiner, Art Unit 3626